
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


AGREEMENT

        This Agreement, dated as of November 14, 2007, by and among Richard T.
Walsh ("Walsh"), and AMC Entertainment Holdings, Inc. ("Holdings"), a Delaware
corporation, Marquee Holdings Inc., a Delaware corporation ("Marquee"), AMC
Entertainment Inc., a Delaware corporation ("AMCE"), and American
Multi-Cinema, Inc., a Missouri corporation and wholly owned subsidiary of AMCE
("AMC" and, collectively with Holdings, Marquee, and AMCE, the "Company").

        WHEREAS, Walsh had been employed as the Executive Vice President of AMC;
and

        WHEREAS, Walsh and the Company agree upon the terms set forth herein.

        NOW, THEREFORE, in consideration of the covenants undertaken and the
release contained in this Agreement, Walsh and the Company agree as follows:

        I.    Resignation.    Walsh hereby confirms his resignation as an
officer, director, employee, member, manager and in any other capacity with the
Company and each of its affiliates, which was effective August 17, 2007 (the
"Separation Date"). Walsh acknowledges and agrees that he has received all
amounts owed for his regular and usual salary and usual benefits, and that he
also received a lump sum payment of $731,944.00 in full settlement of any
severance obligations the Company may have had to Walsh as set forth in his
employment agreement by and among Walsh, AMCE, and AMC, dated as of July 1, 2001
(the "Employment Agreement"). Except for the extension of the option exercise
period as described in Section II of this Agreement, and any rights to COBRA,
and vested benefits to which Walsh may be entitled under the Company's 401(k),
deferred compensation, qualified defined benefit and nonqualified supplemental
executive retirement plans, Walsh hereby acknowledges that the Company has no
further obligations to Walsh in respect of salary, bonuses, severance,
automobile allowance, paid time off, equity plans, deferred compensation,
reimbursement entitlements or any other compensation, payments, or benefits of
any kind or nature whatsoever.

        II.    Stock Options.    

        A.    Marquee granted options to purchase shares of Marquee common stock
(which pursuant to the letter to sent to all optionholders on June 15, 2007 were
converted into options to purchase shares of Holdings common stock) to Walsh
under the 2004 Stock Option Plan of Marquee Holdings Inc., as amended (the
"Plan") on December 23, 2004, pursuant to the agreements set forth on Exhibit A
(the "Options"). By action of the committee that administers the Plan, all
outstanding Options that are vested and exercisable as of the date hereof (the
"Vested Options") shall remain outstanding and exercisable until 60 days after
an Initial Public Offering (as defined below) of Holdings' common stock, but if
no Initial Public Offering has occurred by June 16, 2008, the Vested Options
shall remain outstanding and exercisable until January 2, 2009. Except as
expressly provided in this Section II, the Options shall continue to be subject
to their terms as set forth in the Plan and the Option Agreement. Walsh
acknowledges that the extension of the exercise period applicable to the Options
granted to him under the Incentive Stock Option Agreement dated December 23,
2004, will cause such Options to be taxable to him in the same manner as options
that do not meet the requirements of Section 422 of the Internal Revenue Code of
1986, as amended (the "Code"). As used herein, "Initial Public Offering" shall
mean the first underwritten issuance by Holdings (or its successor) of any class
of common equity securities receivable upon exercise of the Vested Options, or
into which such receivable securities are then convertible or for which they are
then exchangeable, that is required to be registered (other than on a Form S-8)
under Section 12 of the Exchange Act.

        B.    To the extent Walsh shall violate any of the provisions of this
Agreement, including but not limited to the provisions of Sections III and
VII(e), as determined by the Board in good faith, the Vested Options shall
terminate immediately upon such violation.

--------------------------------------------------------------------------------



        III.    Commitments by Walsh.    

        A.    As a condition to the extension of the option exercise period
described in Section II above, Walsh agrees that he shall not, directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, the Company or
any of its affiliates, past and present, and each of them, as well as its and
their trustees, directors, officers, members, managers, partners, agents,
attorneys, insurers, employees, stockholders, representatives, assigns, and
successors, past and present, and each of them, or make any statement or engage
in any conduct that has the purpose or effect of disrupting the business of the
Company or any of its affiliates. Walsh also agrees that he will not disrupt,
damage, impair, or otherwise interfere with any existing contractual or
prospective business arrangement between the Company and any of its customers or
employees; provided, however, that the foregoing sentence is not intended to
limit Walsh's ability to carry on a business in competition with the Company.
Walsh represents and warrants that he has taken no action since January 1, 2007,
that would have constituted a violation of this Section III had it been in
effect at all times from and after such date.

        B.    Walsh acknowledges that he possesses information relating to the
Company and its affiliated companies and their respective operations that is
confidential or a trade secret. Such information includes information, whether
obtained in writing, in conversation or otherwise, concerning corporate
strategy, intent and plans, business operations, pricing, costs, budgets,
equipment, the status, scope and term of pending acquisitions, negotiations and
transactions, the terms of existing or proposed business arrangements, contracts
and obligations, and corporate and financial reports. Walsh shall (i) keep such
information confidential, (ii) take appropriate precautions to maintain the
confidentiality of such information, and (iii) not use such information for
personal benefit or the benefit of any competitor or any other person. Such
confidential or trade secret information shall not, however, include information
in the public domain unless Walsh has, without authority, made it public. To the
extent Walsh's disclosure of any such information is compelled by federal or
state law, Walsh agrees to advise (to the extent legally permitted) the Company
in advance of any such compelled disclosure and acknowledges that it shall only
be pursuant to a court order that protects the confidentiality of the
information to the greatest extent permitted by law, and only to such persons
and/or agencies authorized to receive such information under such order, with
the costs of complying with and obtaining such court order to be borne by the
Company. Walsh represents and warrants that he has returned all materials in his
possession or under his control that were prepared by or relate to the Company
or its affiliates, including but not limited to materials containing
confidential information, files, memorandums, price lists, reports, budgets and
handbooks.

        C.    The parties acknowledge that irreparable damage will result to the
Company from any violation of this section by Walsh. The parties expressly agree
that, in addition to any and all remedies available to the Company for any such
violation, the Company shall have the remedy of restraining order and injunction
and any such equitable relief as may be declared or issued to enforce the
provisions of this section and Walsh agrees not to claim in any such equitable
proceeding that a remedy at law is available to the Company.

        D.    Nothing in this Agreement shall be construed as prohibiting Walsh
from providing truthful testimony, responding to a subpoena, or cooperating with
any government official or agency, or from truthfully communicating with any
government official or agency.

        IV.    Releases.    

        A.    Release by Walsh.    In consideration of the promises and
undertakings made by the Company in this Agreement, Walsh on behalf of himself,
his descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby fully releases and discharges each of
Holdings, Marquee, AMCE, and AMC and each of its respective parents,
subsidiaries and affiliates, past and present, as well as its and their
trustees, directors, officers, members, managers, partners,

2

--------------------------------------------------------------------------------




agents, attorneys, insurers, employees, stockholders, representatives, assigns,
and successors, past and present, and each of them, hereinafter together and
collectively referred to as the "Releasees," with respect to and from, and
acknowledges full and complete satisfaction of, any and all claims, wages,
demands, rights, liens, agreements, contracts, covenants, actions, suits, causes
of action, obligations, debts, costs, expenses, attorneys' fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, which he now owns or holds or he has at any time
heretofore owned or held or may in the future hold as against any of said
Releasees, arising out of or in any way connected with his service as an
officer, director, employee, member or manager of any Releasee, his separation
from his position as an officer, director, employee, manager and/or member, as
applicable, of any Releasee, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Agreement including, without limiting the generality of the foregoing, any claim
under Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, as amended, the Age Discrimination in Employment Act of 1967,
as amended, the Family and Medical Leave Act of 1993, as amended, the Missouri
Human Rights Act of 1986, as amended, and applicable state and local law or any
claim for severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers'
compensation or disability; provided that such release shall not apply to
(1) the Vested Options previously granted by the Company to Walsh as referred to
in Exhibit A hereto (which shall be governed by and subject to termination
pursuant to the terms and conditions of the written agreements evidencing the
applicable awards); (2) any right that Walsh may have to indemnification
pursuant to the Company's certificate of incorporation, bylaws, or under
applicable laws with respect to any losses that Walsh may have incurred or may
in the future incur with respect to his past service as an officer or employee
of the Company; or except as modified by Section II hereof. In addition, this
release does not cover any claim that cannot be released as a matter of
applicable law.

        B.    Walsh also acknowledges that it is his express intention that this
Agreement constitutes a full and comprehensive release of all claims and
potential claims, to the fullest extent permitted by law. Walsh acknowledges
that he may hereafter discover claims or facts in addition to or different from
those which he now knows or believes to exist with respect to the subject matter
of this Agreement and which, if known or suspected at the time of executing this
Agreement, may have materially affected this Agreement or his decision to enter
into it. Nevertheless, Walsh hereby waives any right, claim or cause of action
that might arise as a result of such different or additional claims or facts.

        V.    ADEA Waiver.    Walsh expressly acknowledges and agrees that by
entering into this Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the effective date of execution of this
Agreement. Walsh further expressly acknowledges and agrees that:

        A.    In return for this Agreement, he will receive consideration beyond
that which he was already entitled to receive before entering into this
Agreement;

        B.    He is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement, and he has in fact done so;

        C.    He was informed that he had twenty-one (21) days within which to
consider this Agreement (or to waive such period if he so desired by executing
Exhibit B hereto); and

        D.    He was informed that he had seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement.

3

--------------------------------------------------------------------------------



        VI.    No Transferred Claims.    Walsh warrants and represents that he
has not heretofore assigned or transferred to any person not a party to this
Agreement any released matter or any part or portion thereof and he shall
defend, indemnify and hold the Company and each of its affiliates harmless from
and against any claim (including the payment of attorneys' fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

        VII.    Miscellaneous    

        A.    Successors.    

        1.     This Agreement is personal to Walsh and shall not, without the
prior written consent of the Company, be assignable by Walsh.

        2.     This Agreement shall inure to the benefit of and be binding upon
the Company and its respective successors and assigns and any such successor or
assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, "successor" and "assignee" shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
the ownership of the Company or to which the Company assigns this Agreement by
operation of law or otherwise.

        B.    Waiver.    No waiver of any breach of any term or provision of
this Agreement shall be construed to be, nor shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

        C.    Modification.    This Agreement may not be amended or modified
other than by a written agreement executed by Walsh and, with prior
authorization of the Board of Directors of Holdings, the Chief Executive Officer
of Holdings or his designee.

        D.    Complete Agreement.    This Agreement constitutes and contains the
entire agreement and final understanding concerning Walsh's relationship with
the Company and its affiliates and the other subject matters addressed herein
between the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof, including, without limitation, the Employment Agreement.
Any representation, promise or agreement not specifically included in this
Agreement shall not be binding upon or enforceable against either party. This
Agreement constitutes an integrated agreement.

        E.    Litigation and Investigation Assistance.    Walsh agrees to
cooperate in the defense of the Company or any of its affiliates against any
threatened or pending litigation or in any investigation or proceeding by any
governmental agency or body that relates to any events or actions which occurred
during or prior to the term of Walsh's employment with the Company. Furthermore,
Walsh agrees to cooperate in the prosecution of any claims and lawsuits brought
by the Company or any of its affiliates that are currently outstanding or that
may in the future be brought relating to matters which occurred during or prior
to the term of Walsh's employment with the Company. Walsh shall be entitled to
reimbursement for costs reasonably incurred in connection with the foregoing
assistance in accordance with Company policy as in effect from time to time.
From and after the Separation Date, except as permitted pursuant to Section III,
or as required by law, Walsh shall not comment upon any threatened or pending
claim or litigation (including investigations or arbitrations) involving the
Company or any of its affiliates.

        F.    Severability.    If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

4

--------------------------------------------------------------------------------



        G.    Choice of Law; Arbitration; Waiver of Jury Trial.    This
Agreement shall be deemed to have been executed and delivered within the State
of Missouri, and the rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of Missouri without regard to principles of conflict of laws that would
give effect to the laws of another jurisdiction. Any legal dispute related to
this Agreement and/or any claim related to this Agreement, or breach thereof,
shall, in lieu of being submitted to a court of law, be submitted to
arbitration, in accordance with the applicable dispute resolution procedures of
the American Arbitration Association. The award of the arbitrators shall be
final and binding upon the parties. The parties hereto agree that (i) three
arbitrators shall be selected pursuant to the rules and procedures of the
American Arbitration Association, (ii) at least one arbitrator shall be a
licensed attorney, (iii) the arbitrators shall have the power to award
injunctive relief or to direct specific performance, (iv) each of the parties,
unless otherwise provided by applicable law and procedures, shall bear its own
attorney's fees, costs and expenses and an equal share of the arbitrators' and
administrative fees of arbitration, and (v) the arbitrators shall award to the
prevailing party a sum equal to that party's share of the arbitrators' and
administrative fees of arbitration. Nothing in this section shall be construed
as providing Walsh a cause of action, remedy, or procedure that Walsh would not
otherwise have under this Agreement or the law. WALSH HEREBY WAIVES ANY RIGHT TO
A COURT TRIAL OR TRIAL BY JURY WITH RESPECT TO ANY ACTION RELATED TO OR ARISING
OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. WALSH UNDERSTANDS
THAT THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES. Notwithstanding the above, the Company reserves the
right with regard to Walsh's obligations set forth in Section III above, to
pursue equitable remedies, either in arbitration (in which case the arbitrators
shall have power to award equitable relief), or in a court of competent
jurisdiction.

        H.    Cooperation in Drafting.    Each party has cooperated in the
drafting and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against any party on the
basis that the party was the drafter.

        I.    Counterparts.    This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the efficacy of a signed
original. Photographic copies of such signed counterparts may be used in lieu of
the originals for any purpose.

        J.    Advice of Counsel.    In entering this Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Agreement have been
completely read and explained to them by their attorneys, and that those terms
are fully understood and voluntarily accepted by them.

        K.    Supplementary Documents.    All parties agree to cooperate fully
and to execute any and all supplementary documents and to take all additional
actions that may be necessary or appropriate to give full force to the basic
terms and intent of this Agreement and which are not inconsistent with its
terms.

        L.    Headings.    The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

        M.    Taxes.    The Company has the right to withhold from any payment
hereunder or under any other agreement between the Company and Walsh the amount
required by law to be withheld with respect to such payment or other benefits
provided to Walsh. Other than as to such withholding right, Walsh shall be
solely responsible for any taxes due as a result of the benefits received by
Walsh contemplated by this Agreement.

5

--------------------------------------------------------------------------------



        N.    Section 409A.    This Agreement is intended to comply with
Section 409A of the Code. To the extent any party hereto reasonably determines
that any provision of this Agreement would subject Walsh to the excise tax under
Section 409A, the parties agree in good faith to cooperate to reform this
Agreement in a manner that would avoid the imposition of such tax on Walsh while
preserving any affected benefit or payment to the extent reasonably practicable
without increasing the cost to the Company. Nothing contained in this Agreement
is intended to constitute a guarantee of Walsh's personal tax treatment.

        [Remainder of page intentionally left blank.]

6

--------------------------------------------------------------------------------



        I have read the foregoing Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

        EXECUTED as of this 14th day of November 2007, at Jackson County,
Missouri.

   

--------------------------------------------------------------------------------

Richard T. Walsh
 
AMC ENTERTAINMENT HOLDINGS, INC., and its divisions, subsidiaries, parents, and
affiliated companies, past and present, and each of them
 
By:
 
 

--------------------------------------------------------------------------------

  Name:   Craig Ramsey   Title:   Chief Financial Officer
 
MARQUEE HOLDINGS INC., and its divisions, subsidiaries, parents, and affiliated
companies, past and present, and each of them
 
By:
 
 

--------------------------------------------------------------------------------

  Name:   Craig Ramsey   Title:   Chief Financial Officer
 
AMC ENTERTAINMENT INC., and its divisions, subsidiaries, parents, and affiliated
companies, past and present, and each of them
 
By:
 
 

--------------------------------------------------------------------------------

  Name:   Craig Ramsey   Title:   Chief Financial Officer
 
AMERICAN MULTI-CINEMA, INC., and its divisions, subsidiaries, parents, and
affiliated companies, past and present, and each of them
 
By:
 
 

--------------------------------------------------------------------------------

  Name:   Craig Ramsey   Title:   Chief Financial Officer

7

--------------------------------------------------------------------------------



EXHIBIT A

        Nonqualified Stock Option Agreement of Marquee Holdings Inc. by and
between Walsh and Marquee Holdings Inc. dated as of December 23, 2004.

        Incentive Stock Option Agreement of Marquee Holdings Inc. by and between
Employee and Marquee Holdings Inc. dated as of December 23, 2004.

A-1

--------------------------------------------------------------------------------



EXHIBIT B
ENDORSEMENT

        I, Richard T. Walsh, hereby acknowledge that I was given 21 days to
consider the foregoing Agreement and voluntarily chose to sign the Agreement
prior to the expiration of the 21-day period.

        I declare, under penalty of perjury, that the foregoing is true and
correct.

        EXECUTED as of this 14th day of November 2007, at Jackson County,
Missouri.

   

--------------------------------------------------------------------------------

Richard T. Walsh

B-1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

